The indictment upon which this defendant was tried and convicted charged him with grand larceny; the specific offense being that he feloniously took and carried away a suit case, which, with the contents, was of the value of $40, the personal property of Mrs. Nellie Angel. There was a general verdict of guilty, and the defendant was duly sentenced to an indeterminate term of imprisonment in the penitentiary for not less than three years nor more than four years. From the judgment he appealed. The appeal is upon the record proper, there being no bill of exceptions. The trial judge certifies to this court that the time for presenting a bill of exceptions has expired, and that no bill of exceptions has been presented to him. An examination of the record discloses it to be regular in all respects. No error being apparent thereon, the judgment of conviction appealed from is affirmed. Affirmed.